Case 9:18-cv-00180-JRG-KFG Document 139 Filed 10/06/19 Page 1 of 3 PageID #: 5553



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      LUFKIN DIVISION

   MOTIVA PATENTS, LLC,
                                                        CIVIL ACTION NO. 9:18-cv-00180-JRG-KFG
             Plaintiff,
                                                          JURY TRIAL DEMANDED
             v.

   SONY CORPORATION ET AL.,

             Defendants.

       NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(i)

         Motiva Patents LLC hereby voluntarily dismisses its action against HTC Corporation,

  without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). HTC Corporation has not yet

  served an answer or a motion for summary judgment.1

  Dated: October 6, 2019                         Respectfully submitted,

                                                 /s/ Matthew J. Antonelli
                                                 Matthew J. Antonelli
                                                 Texas Bar No. 24068432
                                                 matt@ahtlawfirm.com
                                                 Zachariah S. Harrington
                                                 Texas Bar No. 24057886
                                                 zac@ahtlawfirm.com
                                                 Larry D. Thompson, Jr.
                                                 Texas Bar No. 24051428
                                                 larry@ahtlawfirm.com
                                                 Michael D. Ellis
                                                 Texas Bar No. 24081586
                                                 michael@ahtlawfirm.com
                                                 Christopher Ryan Pinckney

         1
           Motiva Patents has decided to dismiss this action because on Friday, October 4, 2019
  (one business day before the close of discovery and during the parties’ mediation) HTC
  Corporation raised for the first time an issue of Article III standing, taking the position that the
  assignment of the patents-in-suit to Motiva Patents is void. Motiva Patents does not agree with
  HTC’s position. But rather than proceeding with that cloud over Motiva Patents’ title to the
  patents-in-suit, Motiva Patents has decided to moot HTC’s argument by having a new
  assignment executed and will re-file this action.
                                                    1
Case 9:18-cv-00180-JRG-KFG Document 139 Filed 10/06/19 Page 2 of 3 PageID #: 5554



                                     Texas Bar No. 24067819
                                     ryan@ahtlawfirm.com
                                     ANTONELLI, HARRINGTON
                                     & THOMPSON LLP
                                     4306 Yoakum Blvd., Ste. 450
                                     Houston, TX 77006
                                     (713) 581-3000

                                     Stafford Davis
                                     State Bar No. 24054605
                                     sdavis@stafforddavisfirm.com
                                     Catherine Susan Bartles
                                     Texas Bar No. 24104849
                                     cbartles@stafforddavisfirm.com
                                     THE STAFFORD DAVIS FIRM, PC
                                     The People's Petroleum Building
                                     102 N College Ave., 13th Floor
                                     Tyler, Texas 75702
                                     (903) 593-7000

                                     Attorneys for Motiva Patents, LLC




                                        2
Case 9:18-cv-00180-JRG-KFG Document 139 Filed 10/06/19 Page 3 of 3 PageID #: 5555



                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 6th day of October 2019, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
  to all counsel of record.
                                                         /s/ Matthew J. Antonelli
                                                           Matthew J. Antonelli




                                                  3
